DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 03/15/2022, 03/25/2022, and 04/19/2022 have been considered by the Examiner.
Status of Claims
Claims 1-19, filed on 11/30/2021, are under consideration.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion a catalyst system comprising: 
i) a chromium compound and a ligand having the chemical structure of (R1)(R2)A-B-C(R3)(R4) wherein A and C are phosphorus, arsenic, antimony, bismuth or nitrogen; B is a linking group; and , and R1-R4 are C1-C50 hydrocarbyl or hetero-hydrocarbyl, and 
ii) a co-catalyst comprising the reaction product of organoaluminum and an antifoulant that is one or more quaternary salt; one or more organic acids, organic acid salts, esters, anhydrides, or combinations of these; one or more chlorinated hydrocarbons, chloro-aluminum alkyls, or combinations of these; one or more polyether alcohols; or one or more non-polymeric ethers.
	Park et al. (US 2020/013933) teaches a catalyst for oligomerization that comprises chromium and a bidentate ligand (R1)nA-B-C(R2)m [0023] and [0091]. The catalyst/oligomerization also comprises an antifoulant that can be organic acid or a salt such as a compound comprising ammonium, phosphonium, or imidazolium [0038]-[0058]. Park does not suggest that the  co-catalyst comprises the reaction product of organoaluminum and an antifoulant that is one or more quaternary salt; one or more organic acids, organic acid salts, esters, anhydrides, or combinations of these; one or more chlorinated hydrocarbons, chloro-aluminum alkyls, or combinations of these; one or more polyether alcohols; or one or more non-polymeric ethers. 
The use of alumoxane/aluminum-based antifoulants in oligomerization are disclosed by Sogo et al. (US 2018/0327332), Khawaji et al. (US 2017/0197892) and Melibari et al. (US 2019/0092707).  The modification of alumoxane (organoaluminum) to affect fouling is disclosed by Bischof et al. (US 2019/0092709), Guo et al. (US 6,710,005), Brown et al. (US 6,147,172; phosphineimine) and Wang et al. (US 6,239,061). Also, the use of ethers/polyether, phosphonium, and sulfonium as antifoulants in oligomerization is disclosed by Shaikh et al. (US 2016/0367977).
However, no single reference or combination of references teaches or suggests the claimed catalyst comprising Cr/ligand and co-catalyst comprising the reaction product of organoaluminum with the antifoulant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772